UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-2165



MICHAEL ANDREW JOHNSON,

                                               Plaintiff - Appellant,


          versus


VERISIGN, INCORPORATED;      NETWORK   SOLUTIONS,
INCORPORATED,

                                              Defendants - Appellees,


          and


DOUGLAS L. WOLFORD, Acting President, Mass
Market, as an individual and in his corporate
capacity; BENJAMIN R. TURNER, Vice President,
as an individual and in his corporate
capacity; JEFFREY W. JOHNSON, Vice President,
as an individual and in his corporate
capacity; ROBERT SMITH, Assistant General
Manager, as an individual and in his corporate
capacity,

                                                         Defendants.

--------------------------

JOHN M. ALBRIGHT,

                                                              Movant.
                              No. 03-2340



MICHAEL ANDREW JOHNSON,

                                               Plaintiff - Appellant,


          versus


VERISIGN, INCORPORATED;      NETWORK   SOLUTIONS,
INCORPORATED,

                                              Defendants - Appellees,


          and

DOUGLAS L. WOLFORD, Acting President, Mass
Market, as an individual and in his corporate
capacity; BENJAMIN R. TURNER, Vice President,
as an individual and in his corporate
capacity; JEFFREY W. JOHNSON, Vice President,
as an individual and in his corporate
capacity; ROBERT SMITH, Assistant General
Manager, as an individual and in his corporate
capacity,

                                                         Defendants.

--------------------------

JOHN M. ALBRIGHT,

                                                              Movant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-765-A)




                                 - 2 -
Submitted:   September 22, 2004           Decided:   October 29, 2004



Before LUTTIG, KING, and GREGORY, Circuit Judges.


No. 03-2165 affirmed; No. 03-2340 dismissed by unpublished per
curiam opinion.


Michael Andrew Johnson, Appellant Pro Se. Larry Robert Seegull,
PIPER RUDNICK, LLP, Baltimore, Maryland; Charles B. Wayne, PIPER
RUDNICK, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 3 -
PER CURIAM:

            Michael Andrew Johnson appeals from the district court’s

order denying his motion for judgment as a matter of law in the

jury’s finding that his employer did not discharge Johnson in

retaliation for protected activity (No. 03-2165). We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Johnson v.

Verisign, Inc., No. CA-01-765-A (E.D. Va. Aug. 18, 2003).                We

further dismiss Johnson’s “protective cross-appeal” (No. 03-2340)

for lack of jurisdiction.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would   not   aid   the

decisional process.



                                                     No. 03-2165 AFFIRMED
                                                    No. 03-2340 DISMISSED